   8:20-cr-00335-BCB-SMB Doc # 19 Filed: 04/19/21 Page 1 of 1 - Page ID # 36




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR335
                                            )
      vs.                                   )
                                            )
SYDNEY MONIZ,                               )                  ORDER
                                            )
                   Defendant.               )


       This matter is before the court upon defendant’s Unopposed Motion to Continue
[18]. Counsel needs additional time to review discovery and meet and consult with the
Defendant concerning the charges, discovery and her legal options as well as finalize
discussions with the Plaintiff. For good cause shown,

        IT IS ORDERED that defendant’s Unopposed Motion to Continue [18] is granted,
as follows:

      1. The jury trial now set for April 20, 2021, is continued to June 22, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and June 22, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: April 19, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
